Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 

In Claim 1
	Line 9 “ characterized in that the above” has been changed to “characterized in that above”

REASONS FOR ALLOWANCE


Claim  1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A sieve device for fine-cleaning of grainy material, having an inclined body made of separably integrated frames, in which replaceable stationary sieves including an upper sieve and a lower sieve stationary within the inclined body are placed one below the other, the upper sieve having openings corresponding to the size of the grain, and the lower sieve having openings smaller than the grain, while a charging hopper is mounted in the upper, peripheral part of the body above the upper sieve, and each sieve consists of cascading identical flat sieve segments connected in sequence by z-shaped connectors, so that the planes of all sieve segments are parallel, characterised in that the above each z-shaped connector there is a set of plates mounted pendulously and independently on a bracket mounted on the frame of the body above the sieve, parallel to the z-shaped connector, the combined width of the plates in the set corresponding to the width of the sieve segment; and the ratio of the distance (d) between the planes of adjacent sieve segments to the length (l) of the sieve segment fulfils the condition 0.03 ≤ d/l ≤ 0.25, and the ratio of the length (l) of the sieve segment to the width (k) of the sieve segment fulfils the condition 0.25 < l/k <0.5. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653